DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/05/2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: modeling unit configured to and guidance unit configured to in claims 11 and 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US Pub No. US20170360403) in the view of Gupta et al (US Pub No. 20130190600) and in the view of Halmann et al (US Pub No. 20120289830).
Regarding claim 1, Rothberg teaches A method for ultrasound imaging (see paragraph 0101), the method comprising: acquiring, via an ultrasound probe, at least one image of a subject (figure 1,element 102, see paragraph 0181; an ultrasound device 102 to obtain an ultrasound image of a target anatomical view of a subject 101); determining in real-time, via a navigation platform, a current position of an ultrasound probe on a body surface of a subject based on the at least one image (see paragraphs 0167-0168; the ultrasound probe position is tracked in real time using markers); identifying in real-time, via the navigation platform, one or more anatomical regions of interest in the at least one image (see paragraphs 0181 and 0308; ex: the computing device 104 may analyze the ultrasound image 110 to determine whether the ultrasound image 110 contains a target anatomical view, such as a PLAX anatomical view. If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned.); quantifying in real-time, via the navigation platform, the at least one image to determine suitability of the at least one image to one or more scan planes corresponding to a determined clinical protocol (see paragraph 0181); computing in real-time, via the navigation platform, a desired trajectory of the ultrasound probe from the current location to a target location based on the determined clinical protocol (figure 2, element 208, see paragraph 0189); communicating in real-time, via the navigation platform, a desired movement of the ultrasound probe based on the computed trajectory (see paragraph 0189); and moving the ultrasound probe along the computed trajectory based on the communicated desired movement to acquire images of the subject, wherein the acquired images comprise a desired anatomical region of interest (see paragraph 0189).
However, Rothberg fails to explicitly teach wherein quantifying the at least one image comprises rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes; wherein generating the proximity score corresponding to each of the one or more scan planes comprises comparing the image to each of the one or more scan planes, generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image. 
Gupta, in the same field of endeavor, teaches quantifying the at least one image comprises rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes (paragraphs 0031-0032 and 0060; the rating platform is configured to aid in the automated identification of the optimal image and configured to generate quality metric/score. The platform confirms that the image met the clinical guidelines to generate a quality score; each image frame may be compared with a determined model and the quality metric may be generated based on this comparison); wherein generating the proximity score corresponding to each of the one or more scan planes comprises comparing the image to each of the one or more scan planes (paragraph 0060; each image frame may be compared with a determined model and the quality metric may be generated based on this comparison).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Gupta to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area, as the score is representative of a functionally optimal image frame that allows a correct measurement and/or inference to be made (paragraph 0032).
However, Rothberg in the view of Gupta fails to explicitly teach generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches generating in real-time, via the navigation platform, a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), the identified one or more anatomical regions of interest, and the quantification of the at least one image (see abstract and paragraph 0024)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg in the view of Von Reden to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help the user to better understand and visualize the relationship between the current ultrasound image and the anatomical surface (paras. 0032-0033)

Regarding claim 2 Rothberg teaches The method of claim 1, wherein determining the current position of the ultrasound probe on the body surface of the subject comprises (see paragraph 0168): identifying one or more anatomical landmarks on the body surface of the subject (see paragraphs 0101 and 0114); obtaining, via use of one or more position sensors, positional coordinates and orientations of the ultrasound probe (see paragraph 0236); and mapping the positional coordinates and the orientations of the ultrasound probe to the exterior of the personalized anatomical model of the subject to identify the current location of the ultrasound probe based on the personalized anatomical model of the subject (see paragraph 0164).
However Rothberg fails to explicitly teach registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject.
Gupta, in the same field of endeavor, teaches registering the body surface of the subject with an anatomical atlas based on the one or more landmarks (See paragraph 0073; The atlas may be generated by manually segmenting the features of interest in PLAX images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of Gupta to provide an anatomical atlas to register the body of the subject. This modification will help in detecting the anatomical structure faster, which will save time for the user and help him/her identify the target anatomy more accurately. 

Regarding claim 3, Rothberg teaches The method of claim 1, wherein identifying the one or more anatomical regions of interest comprises: detecting, via use of a deep learning technique, one or more anatomical regions of interest in the at least one image of the subject (see paragraphs 0171 and 0185); and generating a bounding box corresponding to each of the one or more detected anatomical regions of interest, wherein each bounding box is configured to encompass a corresponding detected anatomical region of interest of the one or more anatomical regions of interest (figure 2, element 206, see paragraph 0192).

Regarding claim 4, Rothberg teaches The method of claim 1, however fails to explicitly teach wherein quantifying the at least one image comprises employing a deep learning technique to rate the at least one image to generate the proximity score corresponding to each of the one or more scan planes. Instead Rothberg teaches using deep learning to determine if the image contains the anatomical target and to display to the user an indication, however failed to teach generating a proximity score.
Gupta, in the same field of endeavor, teaches quantifying the at least one image comprises rating the at least one image to generate a proximity score corresponding to each of the one or more scan planes (paragraphs 0031-0032 and 0060; the rating platform is configured to aid in the automated identification of the optimal image and configured to generate quality matric/score. The platform confirms that the image met the clinical guidelines to generate a quality score) 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Gupta to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area, as the score is representative of a functionally optimal image frame that allows a correct measurement and/or inference to be made (paragraph 0032).

Regarding claim 5 Rothberg teaches The method of claim 3 wherein identifying the one or more anatomical regions of interest further comprises but fails to explicitly teach the updating an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches updating an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes (See paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a step of updating the anatomical model. This modification will help the user to better understand and visualize the relationship between the current ultrasound image and the anatomical surface (paras. 0032-0033)

Regarding claim 6, Rothberg teaches The method of claim 3, wherein computing the desired trajectory of the ultrasound probe comprises charting a path on the body surface of the subject from the current position of the ultrasound probe to the target location based on the current position of the ultrasound probe, the bounding boxes corresponding to the one or more detected anatomical regions of interest, the identified anatomical regions of interest, or combinations thereof (figure 2, element 208, see paragraph 0189).

Regarding claim 7, Rothberg teaches The method of claim 6, wherein communicating in real time the desired movement of the ultrasound probe comprises providing desired movements of the ultrasound probe based on the computed trajectory to guide the user to the target location (figure 2, element 208, see paragraph 0189).

Regarding claim 8, Rothberg teaches The method of claim 7, wherein communicating in real time the desired movement of the ultrasound probe comprises providing a real-time indicator to a user, wherein providing the real-time indicator comprises playing an audio-indicator of the real- time indicator to guide the user to the target location (see paragraph 0151).

Regarding claim 9, Rothberg teaches The method of claim 7, wherein communicating in real time the desired movement of the ultrasound probe comprises providing a real-time indicator to a user, wherein providing the real-time indicator comprises changing a color of a representation of the ultrasound probe on a display (see paragraphs 0167 and 0169).

Regarding claim 10, Rothberg teaches the method of claim 9, further comprising superimposing the real-time indicator on the at least one image (see paragraph 0224).

Regarding claim 11, Rothberg teaches A system, comprising: a navigation platform comprising: an anatomy positioning unit configured to determine in real-time a current position of an ultrasound probe on a body surface of a subject based on at least one image (see paragraphs 0167-0168; the ultrasound probe position is tracked in real time using markers); an anatomy cognition unit configured to identify in real-time one or more anatomical regions of interest in the at least one image (see paragraphs 0181 and 0308; ex: the computing device 104 may analyze the ultrasound image 110 to determine whether the ultrasound image 110 contains a target anatomical view, such as a PLAX anatomical view. If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned.); a guidance unit configured to compute in real-time a desired trajectory of the ultrasound probe from the current location to a target location based on the determined clinical protocol (figure 2, element 208, see paragraph 0189); and  34324064-1 a feedback unit configured to communicate in real-time a desired movement of the ultrasound probe based on the computed trajectory (figure 2, element 208, see paragraph 0189).
However, Rothberg fails to explicitly teach a scan plane scoring unit configured to quantify in real-time the at least one image to determine suitability of the at least one image to one or more scan planes corresponding to a determined clinical protocol; wherein the scan plane scoring unit is configured to quantify the at least one image by rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes; wherein generating the proximity score corresponding to each of the one or more scan planes comprises comparing the image to each of the one or more scan planes; a subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof. 
Gupta, in the same field of endeavor, teaches a scan plane scoring unit configured to quantify in real-time the at least one image to determine suitability of the at least one image to one or more scan planes corresponding to a determined clinical protocol (paragraph 0032; the rating platform 112 is configured to generate a quality metric corresponding to a 2D image frame that corresponds to an anatomical region of interest such that the quality metric conforms to clinical guidelines that are prescribed to observe the anatomical region of interest); wherein the scan plane scoring unit is configured to quantify the at least one image by rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes (paragraphs 0031-0032 and 0060; the rating platform is configured to aid in the automated identification of the optimal image and configured to generate quality matric/score. The platform confirms that the image met the clinical guidelines to generate a quality score); wherein generating the proximity score corresponding to each of the one or more scan planes comprises comparing the image to each of the one or more scan planes (paragraph 0060;  each image frame may be compared with a determined model and the quality metric may be generated based on this comparison)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Gupta to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area, as the score is representative of a functionally optimal image frame that allows a correct measurement and/or inference to be made (paragraph 0032).
However, Rothberg in the view of Gupta fails to explicitly teach a subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof. 
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches subject modeling unit configured to generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof (see abstract and paragraph 0024).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg in the view of Gupta to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help the user to better understand and visualize the relationship between the current ultrasound image and the anatomical surface (paras. 0032-0033)


Regarding claim 12, Rothberg teaches The system of claim 11, wherein to determine the current position of the ultrasound probe on the body surface of the subject (see paragraph 0168), the anatomy positioning unit is configured to: identify one or more anatomical landmarks on the body surface of the subject (see paragraphs 0101 and 0114); obtain, via use of one or more position sensors, positional coordinates and orientations of the ultrasound probe (see paragraph 0236); and map the positional coordinates and the orientations of the ultrasound probe to the exterior of the personalized anatomical model of the subject to identify the current location of the ultrasound probe based on the personalized anatomical model of the subject (see paragraph 0164).
However Rothberg fails to explicitly teach registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject.
Gupta, in the same field of endeavor, teaches registering the body surface of the subject with an anatomical atlas based on the one or more landmarks (See paragraph 0073; The atlas may be generated by manually segmenting the features of interest in PLAX images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of Gupta to provide an anatomical atlas to register the body of the subject. This modification will help in detecting the anatomical structure faster, which will save time for the user and help him/her identify the target anatomy more accurately. 

Regarding claim 13, Rothberg teaches The system of claim 11, wherein to identify the one or more anatomical regions of interest the anatomy cognition unit is configured to: detect, via use of a deep learning technique, one or more anatomical regions of interest in the at least one image of the subject (see paragraphs 0171 and 0185); and generate a bounding box corresponding to each of the one or more detected anatomical regions of interest, wherein each bounding box is configured to encompass a corresponding detected anatomical region of interest of the one or more detected anatomical regions of interest (figure 2, element 206, see paragraph 0192).

Regarding claim 14, Rothberg teaches The system of claim 11, however fails to explicitly teach wherein the scan plane scoring unit is configured to employ a deep learning technique to rate the at least one image in order to generate the proximity score corresponding to each of the one or more scan planes. Instead Rothberg teaches using deep learning to determine if the image contains the anatomical target and to display to the user an indication
Gupta, in the same field of endeavor, teaches quantifying the at least one image comprises rating the at least one image to generate a proximity score corresponding to each of the one or more scan planes (paragraphs 0031-0032 and 0060; the rating platform is configured to aid in the automated identification of the optimal image and configured to generate quality metric/score. The platform confirms that the image met the clinical guidelines to generate a quality score).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Gupta to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area, as the score is representative of a functionally optimal image frame that allows a correct measurement and/or inference to be made (paragraph 0032).

Regarding claim 15, Rothberg teaches The system of claim 13 but fails to explicitly teach, wherein the subject modeling unit is configured to update an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches subject modeling unit is configured to update an interior of the personalized anatomical model of the subject based on one or more of the personalized anatomical model, the bounding boxes corresponding to the one or more detected anatomical regions of interest, and the proximity scores corresponding to the one or more scan planes (See paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to incorporate the teachings of Halmann to provide a step of updating the anatomical model. This modification will help the user to better understand and visualize the relationship between the current ultrasound image and the anatomical surface (paras. 0032-0033)

Regarding claim 16, Rothberg teaches The system of claim 13, wherein to compute the desired trajectory of the ultrasound probe the guidance unit is configured to chart a path on the body surface of the subject from the current position of the ultrasound probe to the target location based on the current position of the ultrasound probe, the bounding boxes corresponding to the one or more detected anatomical regions of interest, the identified anatomical regions of interest, or combinations thereof (figure 2, element 208, see paragraph 0189).

Regarding claim 17 Rothberg teaches The system of claim 16, wherein to communicate in real time the desired movement of the ultrasound probe the feedback unit is configured to provide a real-time indicator to a user, and wherein to provide the real-time indicator the feedback unit is configured to visualize the real-time indicator on a display, play an audio-indicator of the real-time indicator, or a combination thereof to guide the user to the target location (figure 2, element 208, see paragraph 0189).

Regarding claim 18, Rothberg teaches An imaging system, the system comprising:  36324064-1 an acquisition subsystem configured to acquire at least one image corresponding to a subject (see paragraph 0209); a processing subsystem in operative association with the acquisition subsystem and configured to process the at least one image, wherein the processing subsystem comprises a navigation platform configured to (see paragraph 0209): determine in real-time a current position of an ultrasound probe on a body surface of the subject based on the at least one image (see paragraphs 0167-0168; the ultrasound probe position is tracked in real time using markers); identify in real-time one or more anatomical regions of interest in the at least one image (see paragraphs 0181 and 0308; ex: the computing device 104 may analyze the ultrasound image 110 to determine whether the ultrasound image 110 contains a target anatomical view, such as a PLAX anatomical view. If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned.); quantify in real-time the at least one image to determine suitability of the at least one image to one or more scan planes corresponding to a determined clinical protocol (see paragraph 0181); quantify the at least one image by employing a deep learning technique (paragraph 0009); compute in real-time a desired trajectory of the ultrasound probe from the current location to a target location based on the determined clinical protocol (figure 2, element 208, see paragraph 0189); and communicate in real-time a desired movement of the ultrasound probe based on the computed trajectory (figure 2, element 208, see paragraph 0189).
However, Rothberg fails to explicitly teach wherein the navigation platform is configured to quantify the at least one image to rate the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan plane; wherein generating the proximity score corresponding to each of the one or more scan planes comprises comparing the image to each of the one or more scan planes; generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof.
Gupta, in the same field of endeavor, teaches to quantify the at least one image to rate the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan plane (paragraphs 0031-0032 and 0060; the rating platform is configured to aid in the automated identification of the optimal image and configured to generate quality matric/score. The platform confirms that the image met the clinical guidelines to generate a quality score); wherein generating the proximity score corresponding to each of the one or more scan planes comprises comparing the image to each of the one or more scan planes (paragraph 0060; each image frame may be compared with a determined model and the quality metric may be generated based on this comparison)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg to incorporate the teachings of Gupta to provide a proximity score. This modification will help the user to determine the appropriateness of the taken image. Therefore, this modification will increase the accuracy of preforming the scan of the target area, as the score is representative of a functionally optimal image frame that allows a correct measurement and/or inference to be made (paragraph 0032).
However, Rothberg in the view of Gupta fails to explicitly teach generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe, previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof.
Halmann, in the same field of endeavor in the subject of methods image-guided procedures, teaches generate in real-time a personalized anatomical model of the subject based on a current position of the ultrasound probe (see abstract and paragraph 0024), previous positions of the ultrasound probe, the identified one or more anatomical regions of interest, and the quantification of the at least one image, or combinations thereof (see abstract and paragraph 0024).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rothberg in the view of Von Reden to incorporate the teachings of Halmann to provide a personalized anatomical model of the subject. This modification will help the user to better understand and visualize the relationship between the current ultrasound image and the anatomical surface (paras. 0032-0033)

Regarding claim 19, Rothberg teaches the imaging system of claim 18, wherein the acquisition subsystem is further configured to acquire images of the subject corresponding to movement of the ultrasound probe along the computed trajectory, and wherein the acquired images comprise a desired anatomical region of interest (see paragraph 0186).

Regarding claim 20, Rothberg teaches the imaging system of claim 18, further comprising a display configured to visualize the at least one image, the current location of the ultrasound probe, the quantification of the at least one image, the desired trajectory of the ultrasound probe, or combinations thereof (Figure 3A, see paragraph 0194 and figure 7E).

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.  The applicant argued that the prior art does not teach “wherein quantifying the at least one image comprises rating the at least one image based on a clinical standard in order to generate a proximity score corresponding to each of the one or more scan planes, wherein generating the proximity score corresponding to each of the one or more scan planes comprises comparing the image to each of the one or more scan planes”. However, Gupta teaches a rating platform is configured to aid in the automated identification of the optimal image and configured to generate quality metric/score. The platform confirms that the image met the clinical guidelines to generate a quality score. The image is compared to clinical guidelines which are scan planes of features of interest that correspond to the target area. When the image is compared with the scan planes the system can identify if the image is the optimal image (see paragraphs 0031-32, 0050-0051). Therefore, Gupta teaches the limitation.
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.  The applicant argued that the prior art does not teach “identifying one or more anatomical landmarks on the body surface of the subject; registering the body surface of the subject with an anatomical atlas based on the one or more landmarks to generate an exterior of the personalized anatomical model of the subject”. However, Rothberg teaches identifying landmarks including external ones. In paragraph 00159, the system has identified areas of the subject that contain bones, therefore when generating the guidance path, the system eliminate pass through the identified areas. While Gupta’s art teaches using segmented features (landmarks) to generate an atlas.
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.  The applicant argued that the prior art does not teach “a bounding box”. However, Rothberg, shows in figure 2 and figure 5 that the device displays a box containing the region of interest. In figure 2, element 206 shows a box surrounding the target area and in figure 5, element 514, the box includes an image of the anatomy.
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. The applicant argues that the cited prior art does not teach providing an indicator comprises changing of a color of a representation of the ultrasound probe on a display. However, the examiner disagree, Rothberg teaches (using a marker disposed on the ultrasound device. The marker may have, for example, a distinctive pattern, color, and/or image that may be readily identified using automated image processing techniques (such as deep learning techniques). Thereby, the position of the ultrasound device in the captured image may be identified by locating the marker in the captured image. Once the position of the ultrasound device in the captured image has been identified, an instruction may be overlaid onto the captured image at a position proximate the ultrasound device to form a more intuitive augmented reality interface. For example, the marker may be a dispersive marker and the color of the marker may be analyzed to determine an orientation of the ultrasound device.  markers may comprise a dispersive element that presents different colors depending upon the particular angle from which the dispersive element is viewed)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793